In an action for a divorce and ancillary relief, the defendant father appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Orange County (Bivona, J.), entered October 10, 2001, as, after a nonjury trial, *547awarded the plaintiff mother sole custody of the parties’ child, imputed an annual income of $75,000 to him for the purpose of determining the award of child support, and awarded exclusive use and occupancy of the marital residence to the plaintiff mother until the child graduates from high school, dies, marries, joins the armed forces, or is otherwise emancipated.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the father’s contention, the Supreme Court considered the totality of circumstances in determining that the best interest of the child would be served by awarding the mother sole custody (see Bains v Bains, 308 AD2d 557 [2003]; Gainey v Gainey, 303 AD2d 628, 629 [2003]). Since the Supreme Court’s determination has a sound and substantial basis in the record, it will not be disturbed (see Amari v Molloy, 293 AD2d 431 [2002]; Petek v Petek, 239 AD2d 327 [1997]).
The father’s remaining contentions are without merit. Smith, J.P., Goldstein, Mastro and Rivera, JJ., concur.